     Case 1:19-cv-00957-DAD-SKO Document 27 Filed 09/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    MARCOS CASEY GUILLEN, III,                      Case No. 1:19-cv-00957-DAD-SKO (PC)

12                        Plaintiff,
                                                      ORDER DIRECTING THE CLERK OF
13             v.                                     THE COURT TO CLOSE CASE

14    W. J. SULLIVAN,
15                        Defendant.
16

17            The parties have filed a stipulation of dismissal with prejudice pursuant to Federal Rule of

18   Civil Procedure 41(a)(1). (Doc. 26.) The rule provides that a “plaintiff may dismiss an action

19   without a court order by filing … a stipulation of dismissal signed by all parties who have

20   appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). Accordingly, this action has terminated, and the Court

21   directs the Clerk of the Court to close this case.

22            Pursuant to the order provided on the record by the Court on September 3, 2020, as well

23   as the corresponding minute order (Doc. 25), the Court retains jurisdiction over the parties’

24   settlement agreement to ensure that its terms can be met.

25
     IT IS SO ORDERED.
26
27   Dated:     September 11, 2020                                 /s/   Sheila K. Oberto             .
                                                          UNITED STATES MAGISTRATE JUDGE
28
     Case 1:19-cv-00957-DAD-SKO Document 27 Filed 09/14/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                           2
